Title: From James Madison to Thomas FitzSimons, 25 July 1803
From: Madison, James
To: FitzSimons, Thomas


Sir
Department of State. July 25th. 1803.
I have duly received your letter of the 21st. inst.
The subject of the detentions of American property in south America has been long since committed to the attention of Mr. Pinckney, and was renewed in a general shape in the instructions given to Mr. Monroe and him on their appointment to negotiate with the court of Spain. It is not distinctly perceived in which form the claims for such property, introduced into the Spanish Continental Colonies, under Spanish names, are depending in the Tribunals of Spain, nor what the nature of the Security given to abide their decisions. If you will be pleased to explain this more fully, and there should be found room for further instructions to either of those gentlemen or to both, they shall be given.
With respect to the liquidation of claims upon the French Government under the late Treaty, the forms are 1st. Three Commissioners are to be named by the Ministers of the United States to examine into the validity and amount of the claims. 2nd. And that no debt which shall not have the qualification above mentioned  [“]commercial Agent of the United States at Paris or such other Agent as the Minister Plenipotentiary of the United States shall think proper to nominate shall assist at the operations of the Bureuis [sic] and cooperate in the examination of the claims; and if this Agent shall be of opinion that any debt is not completely proved or if he shall judge that it is not comprized in the principles of the Fifth Article above mentioned and if notwithstanding his opinion the Bureaus established by the French Government should think that it ought to be liquidated, he shall transmit his observations to the Board established by the United States who without removing documents shall make a complete examination of the Debt and vouchers which support it, and report the result to the Minister of the United States. The Minister of the United States shall transmit his observations in all such cases to the Minister of the Treasury of the French Republic on whose report the French Government shall decide definitively in every case.
“The rejection of any claim shall have no other effect
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   See JM to FitzSimons, 9 Oct. 1802, and JM to Charles Pinckney, 25 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:5, 53–56).



   
   JM to Pinckney and Monroe, 2 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:381–82).



   
   The State Department clerk left a blank here in the letterbook and wrote “copy not legible.”




   
   The State Department clerk wrote “(the residue of the letter not legible)” here. For the quoted text, see article 10 of the “Convention for the Payment of Sums Due by France to Citizens of the United States,” 30 Apr. 1803 (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:521–22).


